DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/22 has been entered.
 Allowable Subject Matter
Claims 1, 3 & 5-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor package comprising: a chip stack including a plurality of semiconductor chips stacked in a vertical direction; vertical interconnectors having first ends that are connected to the plurality of semiconductor chips, respectively, and extending in the vertical direction; a molding layer covering the chip stack and the vertical interconnectors while exposing second ends of the vertical interconnectors; landing pads formed over one surface of the molding layer to be in contact with the second ends of the vertical interconnectors, respectively, wherein the landing pads are conductive and overlap the first ends of the vertical interconnectors, respectively; and a package redistribution layer electrically connected to the vertical interconnectors through the landing pads, wherein the second ends of the vertical interconnectors include at least a first pitch for a first set of vertical interconnectors and a second pitch for a second set of vertical interconnectors, and the first pitch and the second pitch are different from each other.
Claims 3 & 5-23 & 26 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 24, the prior art of record fails to teach or suggest, a semiconductor package comprising: a plurality of first semiconductor chips stacked in the vertical direction; a plurality of second semiconductor chips stacked in the vertical direction over the plurality of first semiconductor chips; vertical interconnectors having first ends that are connected to the plurality of first and second semiconductor chips, respectively, and extending in the vertical direction; a molding layer covering the plurality of first and second semiconductor chips and the vertical interconnectors while exposing second ends of the vertical interconnectors; landing pads formed over one surface of the molding layer to be in contact with the second ends of the vertical interconnectors, respectively, wherein the landing pads are conductive and overlap the first ends of the vertical interconnectors, respectively; and a package redistribution layer electrically connected to the vertical interconnectors through the landing pads, wherein each of the plurality of first semiconductor chips includes: an active surface defined by two side surfaces of the first semiconductor chip in a first direction and two side surfaces of the first semiconductor chip in a second direction crossing the first direction; first one-side chip pads disposed at an edge of the active surface, which is close to one side surface in the first direction; first other-side chip pads disposed at an edge of the active surface, which is close to the other side surface in the first direction; Page 7 of 14U.S. Serial No.: 16/899,359PATENT DOCKET: PA4122-0 and first redistribution pads electrically coupled to the first other-side chip pads and disposed at an edge of the active surface, which is close to one side surface in the second direction, wherein the plurality of first semiconductor chips are offset-stacked toward one side in a third direction crossing the first and second directions, the one side being spaced away from the one side surface in the first direction and the one side surface in the second direction, in order to expose the first one-side chip pads and the first redistribution pads, wherein the first ends of the vertical interconnectors that are connected to the plurality of first semiconductor chips are connected to the first one-side chip pads and the first redistribution pads, respectively, wherein the plurality of second semiconductor chips, except at least an uppermost second semiconductor chip, are in the same state as a state in which the plurality of first semiconductor chips are rotated by 180 degrees about one axis parallel to the vertical direction, and each comprise second one-side chip pads, second other- side chip pads and second redistribution pads which are located at opposite positions of the first one-side chip pads, the first other-side chip pads and the first redistribution pads, wherein the plurality of second semiconductor chips are offset-stacked in a direction that is opposite to the offset-stacking direction of the plurality of first semiconductor chips, in order to expose the second one-side chip pads and the second redistribution pads, wherein the first ends of the vertical interconnectors electrically coupled to the plurality of second semiconductor chips, respectively, except at least the uppermost second semiconductor chip, are connected to the second one-side chip pads and the second redistribution pads, respectively.
Claims 25 is allowed as being directly dependent of the allowed independent base claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894